DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: The Prior Art of Record teaches a dry etching method for etching a laminated film of silicon oxide layers and silicon nitride layers on a substrate.  The dry etching method includes providing a mask on the laminated film, generating a plasma from a dry etching agent and etching the laminated film by the plasma through the mask under a bias voltage of 500 V or higher to form a through hole in the laminated film vertically to the layers, wherein the dry etching agent contains at least C3H2F4, an unsaturated perfluorocarbon represented by CxFy and an oxidizing gas, and wherein a volume of the unsaturated perfluorocarbon contained in the dry etching agent is 0.1 to 10 times a volume of the C3H2F4 contained in the dry etching agent. (See US 2018/0204728 to Oomori et al.) but fails to teach or render obvious the method as recited in the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716